Citation Nr: 0018464	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  93-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to July 30, 1992 
for a grant of service connection for a low back disability.

2.  Entitlement to an effective date prior to July 30, 1992 
for a grant of service connection for a right knee 
disability.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder is the subject of a separate 
appellate decision).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran had active duty for training from July 1957 to 
December 1957 and served on active duty from March 1963 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  In December 1996, the Board 
confirmed the denial of the issues on appeal and the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  The Court, in a 
Decision dated in May 1999, vacated and remanded the December 
1996 Board decision.

The Board observes that the veteran submitted a claim in 
April 1999 for an effective date prior to March 1, 1998 for 
the grant of a total disability evaluation based on 
individual unemployability.  As this issue has not been 
prepared for appellate review, the Board refers it to the RO 
for the preparation of a rating decision and all appropriate 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran filed a claim to reopen service connection 
for a low back disability and a claim of entitlement to 
service connection for a right knee disability on April 23, 
1991.

3.  The RO issued a rating decision in July 1991 and the 
veteran submitted a Notice of Disagreement in October 1991.

4.  The RO issued a subsequent rating decision in October 
1992 and a Statement of the Case in January 1993.

5.  The Board granted the veteran's claims for service 
connection in a July 1995 decision.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of April 23, 1991 
for a grant of service connection for a low back disability 
have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).

2.  The requirements for an effective date of April 23, 1991 
for a grant of service connection for a right knee disability 
have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran originally claimed 
entitlement to service connection for a back disability in 
April 1975.  This claim was denied by the RO in August 1975.  
The veteran completed a substantive appeal, and the Board 
upheld the denial in July 1977.  The veteran was informed of 
the decision and provided with his appellate rights, but he 
did not appeal the decision.

On April 23, 1991, the veteran submitted a claim to reopen 
entitlement to service connection for a back disability and 
for entitlement to service connection for a knee disability.  
These claims were denied by a rating decision dated July 
1991.  In October 1991, the veteran submitted a timely Notice 
of Disagreement.  The veteran again submitted claims of 
entitlement to service connection for back and knee 
disabilities on July 30, 1992.  The RO denied these claims in 
an October 1992 rating decision and issued a Statement of the 
Case in January 1993.  The veteran thereafter completed a 
substantive appeal and the Board issued a decision in July 
1995 which granted service connection for a low back and a 
right knee disability.

The RO issued a rating decision in September 1995 which 
assigned a 20 percent evaluation for the low back disability 
and a noncompensable evaluation for the right knee disability 
effective from July 30, 1992.  A subsequent Statement of the 
Case increased the evaluation for the low back disability to 
40 percent effective from July 30, 1992.  The veteran 
disagreed with the assigned effective date and completed a 
substantive appeal of the issue.  In a December 1996 
decision, the Board upheld the RO's denial of an earlier 
effective date for the grant of service connection for a low 
back disability and a right knee disability.

The veteran contends that he is entitled to an earlier 
effective date because he filed a claim to reopen entitlement 
to service connection for a back disability and for 
entitlement to service connection for a knee disability on 
April 23, 1991.  Initially, the Board finds that the 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991) in that he has presented a 
plausible claim, one which is meritorious, or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Court, in its May 1999 decision, found that the veteran 
had not abandoned his claim submitted in April 1991 because 
he filed a timely Notice of Disagreement and the RO 
eventually issued a Statement of the Case in January 1993.  
In short, the veteran's October 1991 Notice of Disagreement 
led to the Board's July 1995 decision which granted service 
connection and, therefore, the veteran had an active appeal 
from April 23, 1991.

The applicable law provides that, except as otherwise 
provided, the effective date of an award of disability 
compensation based on an original claim or upon a claim 
reopened after final disallowance shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).  Therefore, the earliest possible effective 
date for the grant of service connection for a low back 
disability and a right knee disability is the date of receipt 
of the veteran's original claim or claim to reopen.  In light 
of the foregoing, the Board finds that April 23, 1991 must be 
accepted as the date of claim for purposes of determining an 
effective date for the awards of service connection and for 
the initial assignment of disability evaluations.  See 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
Accordingly, the benefits sought on appeal are granted.


ORDER

An effective date of April 23, 1991 for the grant of service 
connection for a low back disability is granted.

An effective date of April 23, 1991 for the grant of service 
connection for a right knee disability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

